ORDER
Plaintiffs, in their petition for rehearing, ask this court to issue a supplemental opinion addressing the disposition on appeal of their claim of conspiracy between State Volunteer Mutual Insurance Company and B.K. Hibbett, M.D.
In order that there be no confusion in this regard, the final paragraph of our opinion, which was filed on November 6, 1990, 918 F.2d 605, is modified to read as follows:
“For the reasons stated, we reverse the grant of summary judgment to defendants SVMIC and Dr. Hibbett to the extent that it disposed of plaintiffs’ claim that Dr. Hib-bett and other principals at SVMIC conspired in violation of the Act, and remand that claim pursuant to Section III(B) of this opinion. We also reverse the district court’s decision granting summary judgment in favor of Drs. Melkin, Baer, and Andrews. In all other respects, the deci*905sion of the district court is affirmed, and this cause is remanded to the district court for further proceedings consistent with this opinion.”
To the extent set out above, the petition for rehearing is granted.